Title: From Benjamin Franklin to Hugh Roberts, 26 February 1761
From: Franklin, Benjamin
To: Roberts, Hugh


          
            Dear Friend,
            London, Feb. 26, 1761.
          
          I think I have before acknowledg’d the Receipt of your Favour of the 15th. of the 5th. Month 1760. (I use your own Notation because I cannot tell what Month it was, without Reckoning.) I thank you for it, however, once more; I receiv’d it by the hand of your Son, and had the Pleasure withal of seeing him grown up a solid sensible young Man. You will have, I see, a great deal of Satisfaction in him, and I congratulate you cordially on that head.
          I was glad to hear that the Hospital is still supported. I write to the Managers by this Ship. In my Journeys thro’ England and Scotland, I have visited several of the same kind, which I think are all in a good Way. I send you by this Ship sundry of their Accounts and Rules, which were given me; possibly you may find a useful Hint or two in some of them. I believe we shall be able to make a small Collection here; but I cannot promise it will be very considerable.
          You tell me you sometimes visit the ancient Junto. I wish you would do it oftner. I know they all love and respect you, and regret your absenting yourself so much. People are apt to grow strange and not understand one another so well, when they meet but seldom. Since we have held that Club till we are grown grey together, let us hold it out to the End. For my own Part, I find I love Company, Chat, a Laugh, a Glass, and even a Song, as well as ever; and at the same Time relish better than I us’d to do, the grave Observations and wise Sentences of old Men’s Conversation: So that I am sure the Junto will be still as agreeable to me as it ever has been: I therefore hope it will not be discontinu’d as long as we are able to crawl together.
          I thank you for the frequent kind Visits you are so good as to make my little Family. I now hope in a little Time to have the Pleasure of seeing them, and thanking my Friends in Person. With the sincerest Esteem and Regard, I am, Dear Friend, Yours affectionately
          
            B Franklin
          
          
            Billy presents his Respects.
          
          
            To Mr. H. Roberts.
          
         
          Addressed: To / Mr Hugh Roberts / Philadelphia / Per the Dragon / Capt. Hammet
          Endorsed: Letter from Benja. Franklin London 26 Febry 1761 recd per the Dragon Hammet
        